     Case 4:19-cv-00287-WTM-CLR Document 10 Filed 03/23/21 Page 1 of 1



                  IN THE tJNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


CALVIN    JAMES


        Plaintiff,

V.                                                CASE NO. CV419-287


U.S. MARSHALS,

        Defendant.




                                   ORDER


       Before the Court is the Magistrate Judge's February 23, 2021,

Report    and    Recommendation,    to   which   Plaintiff    has    not    filed

objections. (Doc. 9.) After a careful de novo review of the record,

the Report and Recommendation is ADOPTED as the Court's opinion in

this     case.    Accordingly,    Plaintiff's     Complaint    (Doc.       1)    is

DISMISSED.       Plaintiff's   pending   motions    (Docs.    5,    7,     8)   are

DISMISSSED AS MOOT. The Clerk of Court is DIRECTED to CLOSE this


case.



       so ORDERED this         ^ day of March 2021.



                                     WILLIAM T. MOORE, JR.
                                     UNITED STATES DISTRICT        COURT
                                    SOUTHERN     DISTRICT   OF GEORGIA
